Citation Nr: 1115946	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for gout prior to March 17, 2009.

2.  Entitlement to a rating in excess of 10 percent for gout since March 17, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 2000, including service in the Southwest Asia Theater from May to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this claim in June 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

While this claim was most recently in remand status, an August 2010 rating decision assigned a 10 percent rating for left knee gout, effective from March 17, 2009, as well as a 10 percent rating for left and right foot gout, effective from March 17, 2009.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, these issues are still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (after a veteran has perfected his or her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran was most recently furnished a supplemental statement of the case in August 2010.  In September 2010, he submitted to the Board private treatment records and service treatment records.  While a history of gout was occasionally reported in the private treatment records, there was no evaluation of any gouty joints.  

Because there was no evaluation of any gouty joints, and the service treatment records are not relevant in this increased rating claim, a remand to accord the RO an opportunity to readjudicate the claim in light of this additional evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2010) (any "pertinent evidence" submitted by the appellant or representative which is accepted by the Board under the provisions of this section must be referred to the AOJ for review).

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a request for a total disability rating for compensation based on individual unemployability (TDIU) (either stated or implied by a fair reading of the claim or of the evidence of record) was not a separate claim for benefits, but part of the claim for increase.  

At the September 2009 VA examination, the Veteran stated that he could not work because he could not pass the physical test related to gout; however, in September 2010, he denied that he made that statement.  Because of the contradictory statements, it is not clear whether he intends to raise the issue of TDIU.  If he desires to assert that he is unemployed due to gout, he should raise that contention with the RO.  As this juncture, the Board does not find the TDIU claim to be part of the claim for increased rating for gout.  


FINDING OF FACT

During the entire time on appeal, gout has been manifested by one or two exacerbations a year in a well-established diagnosis.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for gout has been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.71a, Diagnostic Codes (DC) 5002-5017, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

DC 5017, which contemplates gout, directs that it be evaluated under the provisions of DC 5002, for rheumatoid arthritis.  38 C.F.R. § 4.71a, DC 5002.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.

When rating rheumatoid arthritis as an active process, DC 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.

For chronic residuals, DC 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5284.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Historically, service connection for gout was granted by a July 2001 rating decision, and a noncompensable rating assigned under DC 5017 effective August 1, 2000.  At that time, gout was only noted of the left great toe.  The Board notes that the July 2001 rating decision also granted service connection for left knee pain and assigned a 10 percent rating effective August 1, 2000 under DC 5257.  

By an August 2010 rating decision, a 10 percent rating for left knee gout was assigned effective March 17, 2009 under the provisions of DC 5257-5017, and a 10 percent rating for left and right foot gout was assigned effective March 17, 2009 under the provisions of DC 5284-5017 essentially based on limitation of motion.  

The Veteran contends that his gout is worse than currently evaluated.  There is no question that he has a well-established diagnosis of gout.  The most recent VA examination in September 2009 noted small erosions adjacent to the first metatarsophalangeal joint and the interphalangeal joint of the left great toe consistent with gout.  With regard to the right foot, there was a single erosion at the distal aspect of the right first metatarsal head also consistent with gout.

While the Veteran has reported a diagnosis of gout of the knee and shoulder, the evidence is less clear whether gout has been shown in either of those joints.  Of note, X-rays of the knee, hands, and shoulder at the most recent VA examination were not consistent with gout.  Nonetheless, gout is clearly noted of the right and left great toes.

Further, the Board accepts for purposes of this decision, the Veteran's contentions that he experiences at least one or two exacerbations of gout per year.  In the May 2001 VA examination, he reported that he had to limp during a flare-up and the last episode lasted two weeks.  He was on medication for gout.

In the March 2009 VA examination, the Veteran related that he was on regular medication and the gout was under control except for flare-ups every 1 to 1-1/2 months.  He described tenderness, redness, and swelling during flare-ups.  

While evidence of exacerbations have not been noted in the VA examinations, the Board finds that the Veteran is competent to report symptoms of exacerbations because this requires only personal knowledge as it comes to him through his senses.  He is competent, even as a layperson, to report on the occurrence of observable symptoms of his disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His description of tenderness, redness, and swelling is consistent with a flare-up of gout.  Therefore, the Board accepts his statements regarding exacerbations of gout and finds that a 20 percent rating is warranted.

However, the Board finds that a rating in excess of 20 percent is not warranted.  Specifically, the evidence does not show definite impairment of health or incapacitating exacerbations 3 or more times per year.  Of note, the regulations made a distinction between a 20 percent rating - requiring one to two "exacerbations" and a 40 percent rating - requiring 3 or more "incapacitating exacerbations."  The regulation does not define or give guidance on the different between an exacerbation and an incapacitating exacerbation.  

For common definitional purposes only, an exacerbation is defined as a worsening.  In medicine, exacerbation may refer to an increase in the severity of a disease or its signs and symptoms.  Under the regulations, an "incapacitating episode" is defined under 38 C.F.R. § 4.71a as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Based on the definitions, the Board finds that the criteria for the next-higher 40 percent rating requires more than just 3 flare-ups per year; rather, it anticipates that the flare-ups will be incapacitating, suggesting bed rest or acute treatment by a physician.  Therefore, the evidence does not support a 40 percent rating.

Specifically, in the May 2001 VA examination, the Veteran reported that left great toe gout reoccurred every three months.  He stated that he had to limp when it developed.  This suggests that he was not confined to bed.  In the April 2003 Substantive Appeal, he reported that gout flared up at least once a month causing severe pain and difficulty walking, which required a cane and crutches.  While clearly causing limitation of mobility, the Board finds that this does not rise to the level of incapacitating episodes.

The Veteran underwent another VA examination on March 17, 2009.  He reported left knee arthritis.  He stated that he had a history of gout in the right knee and left big toe.  He reported that the gout was under control when he took allopurinol.  He stated that he noticed flare-ups of gout every 1 to 1-1/2 months.  He denied any aggravating factors or definite pattern.  He stated that the left big toe became very tender to touch along with redness and swelling when there was flare-up.  

By the Veteran's own statements, his flare-ups consisted of tenderness, redness, and swelling but he did not report the need for bed rest of acute treatment by a physician.  Rather, he continued with his medication and the examiner noted that the gout was stable with the medication.  The examiner stated that function loss due to pain was mild secondary to gout.    

The Veteran underwent another VA examination in September 2009.  He reported that first his left toe started to swell, and then other joints soon followed.  He stated that he takes allopurinol and colchicine daily.  He reported that his response to treatment has been poor.  

After a physical examination, the examiner noted that the gout had no effects on the Veteran's traveling, feeding, bathing, dressing, toileting, grooming, and driving, mild effects on shopping and recreation, severe effects on chores and exercise, and prevented sports.  The examiner opined that the gout in and of itself did not impede the Veteran's ability to pass a physical test regarding employment.  The examiner noted that the Veteran suffered no significant impairment of health.  The examiner opined that the Veteran's health is good to fair and he did not suffer from weight loss or anemia.    

In September 2010, the Veteran stated that he had instability and weakness because of gout in his left knee, big toes and foot.  He reported that he missed work and had to wear open shoes due to frequency flare-up.  He stated that he limped due to antalgic gait and weakness.  He reported that he took allopurinol and colchicine for daily treatment along with hydrocodone for pain.  

He stated that the joints affected by gout were always sore and any motion caused extreme pains.  He reported that his big toes were too painful and weak to support his body weight.  He stated that he had right shoulder inflammatory arthritis at the AC joint.  He reported suffering more than one or two exacerbations a year from gout.  He denied reporting at the September 2009 VA examination that he could not work because he could not pass the physical test due to gout.  

Of note, the Veteran did not indicate that he required bed rest or anything more the maintaining his medication regimen in order to control gout.  Further, the VA examiner specifically found that the Veteran did not have a definite impairment in health due to gout.  There is no medical evidence contradicting this determination.

When taken as a whole, the evidence from the Veteran's lay statements and VA examination results support a conclusion that a 20 percent rating, but no more, is warranted for the entire time on appeal.  Moreover, no medical evidence disputes the diagnosis of gout, and he has been on daily medication for the disability.  The diagnosis is considered well-established.  Thus, there is evidence of one or two exacerbations a year in a well-established diagnosis.  

The Board has also considered whether the rating would be higher for chronic residuals based on limitation of motion.  However, there are no appropriate diagnostic codes for any loss of motion for the metatarsophalangeal joints.  As noted above, DC 5284 addresses foot injuries.  The Board observes that the evidence fails to indicate severe impairment of the Veteran's toes as required for a 30 percent rating under that diagnostic code.  As demonstrated at his VA examination in September 2009, he had no joint ankylosis.  In sum, the evidence does not show that the Veteran was entitled to a rating in excess of 20 percent for gout.

Next, the Board has considered whether referral for an extraschedular evaluation would be warranted for gout.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's gout is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the schedular rating criteria, DC 5017, specifically provides for disability ratings based on exacerbations.  

In this case, considering the lay and medical evidence, the Veteran's gout has manifested by exacerbations every 1 to 1-1/2 months.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with gout, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's private treatment records and he was afforded VA examinations in May 2001, March 2009, and September 2009.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the examination report contains the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 20 percent rating, but no more, for gout is granted for the entire time on appeal, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


